                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA                           FILED
                                INDIANAPOLIS DIVISION
                                                                                 ~UG 04 2020
UNITED STATES OF AMERICA,                    )                                U.S. CLERK'S
                                                                            INDtANAPOLts OFF/CE
                                             )                                           I INDtANA

       Plaintiff,                            )
                                             )
v.                                           )       CAUSE NO. 1:20-CR-
                                             )
KAIKAI ZHAO,                                 )          1 : 2 O-er- 1 8 7 JRS -TAB
                                             )
       Defendant.                            )

                                        INDICTMENT

                                            COUNT 1
                                        18 U.S.C. § 1546(a)
                                           (Visa Fraud)
       The Grand Jury charges that:

       From on or about December 28, 2018, through the present, in the Southern District of

Indiana and elsewhere, the defendant,

                                         KAIKAI ZHAO,

knowingly uttered, used, attempted to use, possessed, obtained, accepted, and received a non-

immigrant visa knowing the document to have been procured by means of any false claim and

statement, otherwise procured by fraud, and unlawfully obtained;

       All in violation of Title 18, United States Code, Section 1546(a).
                                          COUNT2
                                       18 U.S.C. § 1001
            (False Statement or Representation to a Department of the United States)

       The Grand Jury further charges that:

       On or about July 18, 2020, in Monroe County, within the Southern District oflndiana,

the defendant,

                                         KAIKAI ZHAO,

did willfully and knowingly make a materially false, fictitious, and fraudulent statement and

representation in a matter within the jurisdiction of the executive branch of the Government of

the United States, to agents of the Federal Bureau oflnvestigation, by telling agents he had not

met with officials from the Consulate of the People's Republic of China on July 17, 2020, when

the said Kaikai Zhao, then and there, knew that he had, in fact, met with officials from the

Consulate of the People's Republic of China on July 17, 2020;

       In violation of Title 18, United States Code, Section 1001.




                                                     A TRUE BILL:



                                                     FOREPERSON

       JOSH J. MINKLER
       United States Attorney


By:
